848 F.2d 186Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Willie DAVIS, Defendant-Appellant.
No. 87-6141.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 2, 1988.Decided:  May 20, 1988.

Edwin Chrisco Walker, Federal Public Defender's Office, on brief, for appellant.
James Gordon Carpenter, Office of the U.S. Attorney, on brief, for appellee.
Before WILKINSON, Circuit Judge, BUTZNER, Senior Circuit Judge, and EUGENE A. GORDON, Senior United States District Judge for the Middle District of North Carolina, sitting by designation.
PER CURIAM:


1
Willie Davis, a federal prisoner serving a 45-year sentence for armed bank robbery and interference with commerce by threats, was found by the district court to be suffering from a mental disease or defect the treatment of which required custody in a suitable facility.  18 U.S.C. Sec. 4245.  He was ordered committed to the custody of the Attorney General on November 2, 1987, and brought this appeal challenging the order.


2
On January 25, 1988, however, the warden of the Federal Correctional Institution at Butner, North Carolina, to which Davis had been referred for treatment, certified to the district court that Davis had recovered to the extent that he was no longer in need of custody for care or treatment at that facility.  The district court ordered Davis discharged from the inpatient mental health facility and returned to the Bureau of Prisons for completion of his sentence.  18 U.S.C. 4245(e).  There being no live controversy between the parties, the appeal is moot and we are without jurisdiction to hear it.   United States Parole Commission v. Geraghty, 445 U.S. 388, 395-96 (1980).  The appeal is therefore


3
DISMISSED.